Citation Nr: 0921275	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-22 042	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1999 for the grant of service connection for posttraumatic 
stress disorder (PTSD).

(The matter of entitlement to waiver of recovery of loan 
guaranty indebtedness in the amount of $6,708.51, to include 
the question of whether the debt was properly created, and 
the matter of whether there was clear and unmistakable error 
(CUE) in a March 2004 Board decision, are addressed in 
separate decisions.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision in 
which the RO denied an effective date earlier than September 
21, 1999 for the grant of service connection for PTSD.  The 
Veteran filed a notice of disagreement (NOD) in September 
2007, and the RO issued a statement of the case (SOC) in 
February 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2008.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
veteran's service organization.  However, as of September 
2007, the veteran is now represented by a private attorney in 
connection with this matter; the Board recognizes the change 
in representation.

The Board notes that there was a prior denial by the Board on 
this same issue in March 2004.  For reasons expressed below, 
the Board has, again, characterized the issue on appeal as 
one for an earlier effective date rather than as a  petition 
to reopen the previously denied claim.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 2004 decision, the Board denied an effective 
date earlier than September 21, 1999 for the award of service 
connection for PTSD.

3.  In May 2007, the Veteran filed a freestanding claim for 
an effective date earlier than September 21, 1999 for the 
award of service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than September 21, 
1999 for the award of service connection for PTSD is without 
legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 
C.F.R. §§ 3.400, 20.1001, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits. VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this appeal, the Veteran and his attorney have been 
notified of the reasons for the denial of the claim, and have 
been afforded opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

The basic facts in this case are not in dispute.  The Veteran 
initially filed a claim for service connection for PTSD in 
July 1983.  In a September 1983 decision, the RO denied the 
claim.  Although the Veteran disagreed with the denial, he 
did not perfect an appeal.  The Veteran made several 
subsequent attempts to reopen the claim, culminating in a 
December 1999 rating decision, in which the RO granted 
service connection for PTSD and assigned a 70 percent 
disability rating, effective September 21, 1999, the date the 
petition to reopen was received.  The Veteran perfected an 
appeal to the Board as To the assigned effective date of 
September 21, 1999, and, in March 2004, the Board denied the 
matter on appeal.  The Veteran did not appeal the Board's 
decision.  

In May 2007, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for PTSD.  
Such a freestanding claim for an earlier effective date is 
not considered a valid claim, as it attempts to vitiate the 
rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  As the Veteran did not appeal the Board's March 
2004 decision, that decision is final and is only subject to 
revision upon a motion for reconsideration, or a motion for 
revision or reversal of the prior Board decision on the basis 
of CUE, both filed with the Board.  See 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1001, 20.1404.  Neither the Veteran nor his 
attorney has filed a motion for reconsideration of the March 
2004 Board decision.  And, the Veteran's CUE motion addressed 
in a separate appellate decision has been denied.  Hence, 
there is nothing to vitiate the finality of the Board's prior 
March 2004 denial of the claim for an earlier effective date. 

In this case, the question of the Veteran's entitlement to an 
earlier effective date for the award grant of service 
connection for PTSD is res judicata, and the finality of the 
prior March 2004 Board denial of this matter precludes VA 
from assigning an earlier effective date for that award.  As 
such, there is no legal basis upon which to grant the benefit 
sought, and the claim on appeal must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

An effective date earlier than September 21, 1999 for the 
grant of service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


